Citation Nr: 0608584	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant became incapable of self-support prior 
to the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1918 to January 
1919.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's adult son, perfected an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant's sister testified that he was confined to a 
juvenile correctional facility from the age of 14 to 21 due 
to severe behavioral problems, and that he has not worked 
since he was released from that facility in 1959 due to a 
mental "sickness."  She reported that he had received 
electric shock treatment while there.  She presented a 
December 2002 report from that facility, which is in Spanish 
and has not been translated.  The records pertaining to the 
appellant's stay at the facility are relevant in determining 
whether he became incapable of self-support prior to age 18, 
and should be considered in evaluating the merits of his 
appeal.

In addition, the appellant's October 2003 notice of 
disagreement is in Spanish, and has not been translated.

Accordingly, the case is remanded for the following:

1.  Obtain the records pertaining to the 
appellant's confinement at the juvenile 
detention facility from 1952 to 1959.  

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the appellant and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

